Citation Nr: 1203833	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-06 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred from March 9, 2007 to March 10, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1966 to June 1969, and from January 1971 to January 1974.                       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 determination by the Department of Veterans Affairs (VA) medical center (VAMC) in Tomah, Wisconsin (VA Great Lakes Health Care System).  


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder, heart disease, diabetes, and upper extremity peripheral neuropathy.  

2.  The Veteran is not service connected for a digestive system disorder.  

3.  From March 9 to March 10, 2007, the Veteran received emergency medical treatment for gastrointestinal bleeding at a private facility.    

4.  The evidence indicates that, in the 24-month period preceding the March 9, 2010 medical emergency that necessitated private medical treatment, the Veteran had received medical services from VA.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of private medical expenses incurred March 9 to March 10, 2007 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2011).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Claim for reimbursement of private medical expenses

The Veteran claims entitlement to reimbursement of costs incurred from private emergency medical treatment in March 2007.  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24- month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

The Veteran underwent the private treatment at issue in March 2007 for a disorder that is not service connected.  As such, the provisions noted under 38 U.S.C.A. § 1728 do not apply here.  Instead, the Board will asses 38 U.S.C.A. § 1725 in determining whether a favorable decision is due here.   

Under 38 U.S.C.A. § 1725, the Veteran has to satisfy all of the following conditions in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities:   

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

See 38 C.F.R. § 17.1002. 

In this case, the record indicates that the Veteran underwent emergency treatment for non-service-connected gastrointestinal bleeding in March 2007 at a private facility.  He is attempting to recoup from VA the expenses associated with that private treatment.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1002. 

In May and October 2007 decisions, the Veteran's claim was denied.  The basis for the denial rested on subparagraph (c) of 38 U.S.C.A. § 1725 - that, rather than seeking medical help from a private facility, the Veteran should have sought treatment at a VA facility in either Iowa or Wisconsin.  Moreover, the denial cited an assessment that the Veteran's condition at the time of his entry into the private hospital in March 2007 was not "emergent."  Rather, it was indicated that the Veteran's was admitted for an "observational stay" due to "a few streaks of red blood" in a bowel movement.  The decision also noted that, in the previous month, the Veteran received treatment for a digestive disorder at the VA Medical Center in Iowa City, Iowa.   

In this decision, the Board is bound by the requirements under relevant statutes and regulations.  38 U.S.C.A. § 1725(b)(2)(B).  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court of Appeals for Veterans Claims has stated that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  

Nevertheless, based on a review of the entire record, the Board finds that the Veteran's March 2007 care was "emergent" and that each of the requisite elements under 38 C.F.R. § 17.1002 have been approximated.    

In a November 2007 letter, the private physician who attended to the Veteran on March 9th supports the finding that the Veteran's was then in a medical emergency, and that treatment at the nearby private hospital was appropriate.  The physician noted that the Veteran "presented with a complaint of bright red blood per rectum."  The physician noted that the Veteran had a "fairly recent history ... of a massive GI bleed" at the same private hospital in February 2007.  She characterized the Veteran as "critically ill during that hospitalization."  The physician noted that her initial assessment during the March 2007 emergency room treatment indicated "a recurrent GI bleed" and that a discussion with his treating physician indicated "urgent re-evaluation for GI bleeding."  

Moreover, the physician stated that, because of the Veteran's "history of sudden decompensation with his previous bleeding episode, it was felt to be most prudent to have him seen at the nearest available tertiary care referral center."  She indicated that the Veteran was then transferred to the facility at which he received his treatment between March 9th and 10th, 2007.  The physician emphasized that, "this was indeed a medical emergency that required urgent evaluation by the closest specialty referral center."  For this reason, the physician indicated that transport to the nearest VAMC would not have been appropriate given the time of the transportation, and that "physicians at that facility were not familiar with his case."  The Board notes that the two nearest VA medical facilities were VAMC Iowa City, Iowa and VAMC Tomah, Wisconsin.  An internet search indicates that the nearest of these facilities - VAMC Tomah -is an approximately 2-hour drive from the Veteran's home.    

The Board finds this physician's statement of significant probative value, as it is supported by a detailed rationale, and is based on the immediate facts in this case.  By contrast, the Board finds the statement underlying the May and October 2007 denials - noted in VA treatment records dated in May 2007 - to be less persuasive.  That statement does not indicate why the Veteran's situation was not emergent, and does not indicate why, given his situation, either of the nearest VAMCs was "feasibly available."  That statement seems to hinge on the report that the Veteran noticed only streaks of blood in his bowel movement on March 9.  But that statement did not discuss the Veteran's medical history - as the November 2007 private physician did - and whether that history would have influenced what a prudent person would have done in the Veteran's situation.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

As the Veteran's claim approximates each of the criteria under 38 C.F.R. § 17.1002, his claim must be approved.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).   


ORDER

Entitlement to payment or reimbursement of private medical expenses incurred from March 9 to March 10, 2007 is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


